      Case 2:19-cv-00039-TBM-MTP Document 78 Filed 02/18/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             EASTERN DIVISION

ALLEN MONTEZ RUSSELL                                                                   PLAINTIFF

v.                                            CIVIL ACTION NO. 2:19-CV-39-TBM-MTP

BILLY MCGEE, MARCUS MADDEN,
JEROME WOLFE, DUSTIN GIBSON, ET AL.                                               DEFENDANTS


         ORDER ADOPTING REPORT AND RECOMMENDATION
    AND GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


       BEFORE THE COURT is the Report and Recommendation [73] entered by

United States Magistrate Judge Michael T. Parker on August 17, 2020. Judge Parker

recommends that the Motion for Summary Judgment [61] filed by Defendants Sheriff

Billy McGee, Marcus Madden, Jerome Wolfe, and Dustin Gibson (“Forrest County

Defendants”) be granted because all of Plaintiff’s claims against them, which are

pursuant to 42 U.S.C. § 1983, are procedurally improper.                       In his Report and

Recommendation, Judge Parker identifies the following dispositive, procedural

defects: (1) Plaintiff failed to exhaust administrative remedies1 for his conditions-of-

confinement claims; (2) Plaintiff’s false imprisonment claim is barred by the Heck




1“Under the Prison Litigation Reform Act (“PLRA”), prisoners must properly exhaust ‘such
administrative remedies as are available’ prior to filing a section 1983 action concerning prison
conditions.” Dillon v. Rogers, 596 F.3d 260, 265 (5th Cir. 2010) (internal citation omitted). “When the
defendant raises exhaustion as an affirmative defense, the judge should usually resolve disputes
concerning exhaustion prior to allowing the case to proceed to the merits.” Id. at 273.
        Case 2:19-cv-00039-TBM-MTP Document 78 Filed 02/18/21 Page 2 of 3




doctrine 2; and (3) Plaintiff’s defamation allegations do not state a claim under Section

1983.

        Plaintiff has not filed an objection to the Report and Recommendation, and the

time for filing an objection has expired. “When a party fails timely to file written

objections     to   the    magistrate      judge’s      proposed    findings,     conclusions,     and

recommendation, that party is barred from attacking on appeal the unobjected-to

proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App'x 879, 881 (5th Cir. 2010); see also Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting §

636(b)(1)(C), intended to require a district judge to review a magistrate’s report to

which no objections are filed.”). Having conducted the required review, the Court

finds that Judge Parker’s Report and Recommendation is neither clearly erroneous

nor contrary to law.

        The Forrest County Defendants’ Motion for Summary Judgment [61] is

granted. In accordance, Plaintiff’s conditions-of-confinement claims are dismissed

without prejudice, and his false imprisonment and denial of right-to-speedy-trial

claims are dismissed with prejudice to their being asserted again until




2 “[W]hen a state prisoner seeks damages in a § 1983 suit, the district court must consider whether a
judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence;
if it would, the complaint must be dismissed unless the plaintiff can demonstrate that the conviction
or sentence has already been invalidated. . . . Even a prisoner who has fully exhausted available
state remedies has no cause of action under § 1983 unless and until the conviction or sentence is
reversed, expunged, invalidated, or impugned by the grant of a writ of habeas corpus.” Heck v.
Humphrey, 512 U.S. 477, 487-89, 114 S. Ct. 2364, 2372-373, 129 L. Ed. 2d 383 (1994).


                                                  -2-
      Case 2:19-cv-00039-TBM-MTP Document 78 Filed 02/18/21 Page 3 of 3




the Heck conditions are met. 3 The Forrest County Defendants are dismissed from

this action, and the action continues against the remaining defendants.

       IT IS, THEREFORE, ORDERED AND ADJUDGED the Report and

Recommendation [73] entered by United States Magistrate Michael T. Parker is

ADOPTED as the opinion of the Court.

       IT IS, FURTHER, ORDERED AND ADJUDGED that the Motion for

Summary Judgment [61] filed by the Forrest County Defendants is GRANTED.

Plaintiff’s    conditions-of-confinement          claims     against      said    Defendants       are

DISMISSED WITHOUT PREJUDICE. Plaintiff’s false imprisonment and denial

of right-to-speedy-trial claims against said Defendants are DISMISSED WITH

PREJUDICE to their being asserted again until the Heck conditions are met.

       SO ORDERED AND ADJUDGED, this the 18th day of February, 2021.




                                                        __________________________________
                                                        TAYLOR B. MCNEEL
                                                        UNITED STATES DISTRICT JUDGE




3 “A preferred order of dismissal in Heck cases decrees, ‘Plaintiffs claims are dismissed with prejudice
to their being asserted again until the Heck conditions are met.’” DeLeon v. City of Corpus Christi, 488
F.3d 649, 657 (5th Cir. 2007) (emphasis added) (quoting Johnson v. McElveen, 101 F.3d 423, 424 (5th
Cir. 1996)).

                                                  -3-
